Citation Nr: 0029225	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-08 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status for the 
surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He died in May 1996.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

Additional development is warranted prior to adjudication of 
this claim.  The evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding the need for regular aid 
and attendance.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  The appellant has been afforded a VA 
examination.  The report of this examination showed that the 
appellant was independent to self care with limitation due to 
pain in the right shoulder and knees, however, it was also 
noted that she was "not competent to manage her benefit 
payments."  The report of this examination does not contain 
objective findings that would seem to support that 
conclusion.  It appears from the record that the RO 
interpreted this examination report to have stated that the 
appellant was competent.  The report clearly, although 
possibly erroneously, does state that she is "not competent 
to manage her benefit payments."  Therefore, on remand, the 
RO should ask the examiner who performed the August 1997 
examination to review the report and determine whether the 
statement that the appellant was "not competent to manage 
her benefit payments" is an accurate reflection of her 
condition.  If necessary the appellant should be scheduled 
for a new complete and thorough VA examination to determine 
the need for regular aid and attendance.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should request that the 
physician who conducted the August 1997 
VA examination review the report of that 
examination.  The examiner should be 
asked to clarify the remark which 
indicates that the appellant is not 
competent to manage her benefit payment.  
He should be asked to explain which 
objective findings led to that 
conclusion, if possible.

2.  If item one is not possible, or if 
the examiner prefers to re-examine the 
appellant the RO should afford her an 
appropriate VA examination.  The examiner 
should be given a copy of this remand and 
the appellant's entire claims folder.  
The examiner should be requested to 
review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The purpose of the examination is to 
determine the need for regular aid and 
attendance.  Each of the appellant's 
disabilities should be evaluated.  The 
examiner is asked to describe the nature 
of the appellant's disabilities and the 
effect of her disabilities on her ability 
to perform daily functions.

For example, is the appellant unable to 
dress or undress herself and keep herself 
ordinarily clean and presentable?  Does 
she require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is she unable to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature, or bedridden?  Does she have 
incapacity, physical or mental, that 
requires care or assistance on a regular 
basis to protect her from hazards or 
dangers incident to her daily 
environment?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with consideration of any additional 
evidence developed upon remand.  If the 
decision remains adverse to the 
appellant, provide her and her 
representative a supplemental statement 
of the case and allow an appropriate 
period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



